Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claim 1, Line 10 to read as follows:

…an intermediate housing member that includes a supply passage  and incorporates a…



Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: compression member – read as “a member (generic placeholder) for compression (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach the features of Claim 1. While the features are all known individually, the combination would not have been obvious without improper hindsight reasoning from applicant disclosure. 

Yamashita (US 2019/0301461, Figure 1) teaches a motor housing member (60), an intermediate housing member (40), and a shaft support member (50), all of which are integrally fixed by a bolt (12). The intermediate housing member surrounds the compression mechanism (20). However, Yamashita is silent to the intermediate housing member including a supply passage and incorporates a check valve, the supply passage supplying refrigerant to the compression chamber in a compression process, and the check valve preventing backflow of the refrigerant from the supply passage. As can be seen in other references of record, although such a supply passage and valve is known to exist in the prior art, one of ordinary skill in the art would not have found it obvious to modify Yamashita to incorporate such a feature without improper hindsight reasoning while maintaining the rest of the features taught by Yamashita. 

Maeda (US 2019/0301459) teaches similar features as Yamashita above and suffers from the same deficiencies. 

Nagano (US 2015/0192127, Figure 1) teaches a motor housing member (11), and intermediate housing member (13) that includes a supply passage (33) and incorporates a check valve (40), the supply passage supplying refrigerant to the compression chamber (22) in a compression process, and the check valve preventing backflow of the refrigerant from the supply passage, and a shaft support member (17). In Nagano, the intermediate housing member, the shaft support member, and the motor housing member are not integrally fixed by a bolt. Furthermore, the intermediate housing member does not surround the compression mechanism (15), but rather is coupled to only one side of the compression mechanism. It would not have been obvious to one of ordinary skill in the art to modify Nagano by extending the intermediate member to surround the compression mechanism or to extend the flange of the shaft support member to enable coupling to the motor housing member and intermediate housing member via a bolt without improper hindsight reasoning from applicant’s disclosure. 

Nagano (US 2015/0192126) teaches similar features and deficiencies as Nagano above, and also explicitly depicts the bolt (17) coupling the intermediate housing member (15) to the motor housing member (14), without the bolt also coupling to the shaft support member (22), whose flange does not extend radially outwards enough. 

Lee (US 2009/0317276, Figure 6) teaches a motor housing member (820), an intermediate housing member (820), and a shaft support member (100), all of which are integrally fixed by a bolt (unlabeled, see Figure 6). The intermediate housing member surrounds the compression mechanism (900). However, Lee is silent to the intermediate housing member including a supply passage and incorporates a check valve, the supply passage supplying refrigerant to the compression chamber in a compression process, and the check valve preventing backflow of the refrigerant from the supply passage. As can be seen in other references of record, although such a supply passage and valve is known to exist in the prior art, one of ordinary skill in the art would not have found it obvious to modify Lee to incorporate such a feature without improper hindsight reasoning while maintaining the rest of the features taught by Lee.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, August 9, 2022